UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 Commission file number 001-11460 NTN Buzztime, Inc. (Exact name of registrant as specified in its charter) DELAWARE 31-1103425 (State of incorporation) (I.R.S. Employer Identification No.) 2, CARLSBAD, CALIFORNIA (Address of principal executive offices) (Zip Code) (760) 438-7400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YESxNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES¨NOx As of August 5, 2011 the registrant had outstanding 60,891,534 shares of common stock, $.005 par value per share. NTN BUZZTIME, INC. AND SUBSIDIARIES FORM 10-Q TABLE OF CONTENTS Item Page PART I 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2011 (unaudited) andDecember 31, 2010 1 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2011 and 2010 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 (unaudited) 3 Notes to Condensed Consolidated Financial Statements (unaudited) 4 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 3. Quantitative and Qualitative Disclosures About Market Risk 15 4. Controls and Procedures 15 PARTII 1. Legal Proceedings 15 1A. Risk Factors 15 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 3. Defaults Upon Senior Securities 16 4. (Removed and Reserved) 16 5. Other Information 16 6. Exhibits 16 Signatures 17 PART I ITEM1.Financial Statements. NTN BUZZTIME, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value amount) June 30, December 31, (unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowances of $161 and $220, respectively Investments available-for-sale (Note 5) 45 Prepaid expenses and other current assets Total current assets Broadcast equipment and fixed assets, net Software development costs, net of accumulated amortization of $1,602 and $1,591, respectively Deferred costs Goodwill (Note 3) Intangible assets, net (Note 3) Other assets 89 41 Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued expenses $ $ Accrued compensation Sales taxes payable Income taxes payable - 8 Obligations under capital lease - current portion Deferred revenue Other current liabilities 19 74 Total current liabilities Obligations under capital leases, excluding current portion 74 Deferred revenue, excluding current portion Deferred rent - Other liabilities 31 99 Total liabilities Commitments and contingencies (Note 8) Shareholders' Equity: Series A 10% cumulative convertible preferred stock, $.005 par value, $161 liquidation preference, 5,000 shares authorized; 161 shares issued and outstanding at June 30, 2011 and December 31, 2010 1 1 Common stock, $.005 par value, 84,000 shares authorized; 60,892 and 60,751 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively Treasury stock, at cost, 503 shares at June 30, 2011 and December 31, 2010 ) ) Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (Note 9) Total shareholders' equity Total shareholders' equity and liabilities $ $ See accompanying notes to unaudited condensed consolidated financial statements. 1 NTN BUZZTIME, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share amounts) Three months ended June 30, Six months ended June 30, Revenues $ Operating expenses: Direct operating costs (includes depreciation and amortization of $611 and $646 for the three months ended June 30, 2011 and 2010, respectively, and $1,259 and $1,254 for the six months ended June 30, 2011 and 2010, respectively) Selling, general and administrative Depreciation and amortization (excluding depreciation and amortization included in direct operating costs) Total operating expenses Operating loss ) Other income (expense), net 69 ) 41 ) Loss before income taxes ) (Provision) benefit for income taxes - 13 ) ) Net loss $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic and diluted See accompanying notes to unaudited condensed consolidated financial statements. 2 NTN BUZZTIME, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Six months ended June 30, Cash flows provided by operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Provision for doubtful accounts ) Gain on contract termination - ) Stock-based compensation Loss on sales of securities available-for-sale 18 - Loss from disposition of equipment and capitalized software Changes in assets and liabilities: Accounts receivable 93 ) Prepaid expenses and other assets 6 27 Accounts payable and accrued expenses ) Income taxes payable ) 5 Deferred costs ) Deferred revenue 82 ) Deferred rent (1 ) - Net cash provided by operating activities Cash flows used in investing activities: Capital expenditures ) ) Software development expenditures ) ) Proceeds from sales on securities available-for-sale 90 - Trademark license - ) Net cash used in investing activities ) ) Cash flows used in financing activities: Principal payments on capital lease ) ) Proceeds from exercise of stock options 34 56 Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Effect of exchange rate on cash (3
